Name: 86/522/EEC: Commission Decision of 22 October 1986 on the improvement of the efficiency of agricultural structures in the United Kingdom pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  Europe
 Date Published: 1986-10-31

 Avis juridique important|31986D052286/522/EEC: Commission Decision of 22 October 1986 on the improvement of the efficiency of agricultural structures in the United Kingdom pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic) Official Journal L 305 , 31/10/1986 P. 0053*****COMMISSION DECISION of 22 October 1986 on the improvement of the efficiency of agricultural structures in the United Kingdom pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic) (86/522/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), and in particular Article 25 (3) thereof, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (2), as last amended by Regulation (EEC) No 797/85, and in particular Article 18 (3) thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the United Kingdom Government notified the following regulations and administrative provisions: - Statutory Instrument 1985 No 1025 on the Agriculture and Horticulture Development (Amendment) Regulations 1985, - Statutory Instrument 1985 No 1029 on the Agriculture Improvement Scheme 1985, - Statutory Instrument 1985 No 1266 on the Agriculture Improvement Regulations 1985, - Decision of the Minister of Agriculture of 1 October 1985 pursuant to Article 14 of the Agriculture Improvement Regulations 1985; Whereas, pursuant to Article 25 (3) of Regulation (EEC) No 797/85 and, as regards the period from 1 January to 30 September 1985, pursuant to Article 18 (3) of Directive 72/159/EEC, the Commission has to decide whether the aforementioned provisions conform to the latter Regulation and Directive and, given the objectives of the latter and the necessary connection between the various measures, the conditions for a Community financial contribution are satisfied; Whereas Statutory Instrument 1985 No 1025 satisfies the conditions and objectives of Directive 72/159/EEC; Whereas Statutory Instrument 1985 No 1266 and the Decision of 1 October 1985 satisfy the conditions and objectives of Regulation (EEC) No 797/85; Whereas, however, this appraisal is made subject to clarification, by means of administrative provisions, of the conditions for the application of Article 8 of the Instrument in question so that an approved improvement plan cannot be arbitrarily changed or withdrawn; Whereas Statutory Instrument 1985 No 1029 complies with the provisions of Article 8 (2) of Regulation (EEC) No 797/85 with the exception of the aids of up to 60 % in mountainous areas, relating in particular to investments in the field of environmental protection and improvement; whereas in view of the marginal nature of such aids, however, they cannot affect the eligibility of the measures taken in implementation of Regulation (EEC) No 797/85; Whereas the EAGGF (European Agricultural Guidance and Guarantee Fund) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. Statutory Instrument 1985 No 1025 fulfils the conditions for a Community financial contribution to the common measure referred to in Article 15 of Directive 72/159/EEC. 2. Statutory Instrument 1985 No 1029 and Statutory Instrument 1985 No 1266 as well as the Decision of the Minister of Agriculture of 1 October 1985 fulfil the conditions for a Community financial contribution to the common measure referred to in Article 1 of Regulation (EEC) No 797/85 subject to a clarification, by means of administrative provisions, of the conditions for the application of Article 8 of Statutory Instrument 1985 No 1266. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 22 October 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 96, 23. 4. 1972, p. 1.